      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

HUMAN RIGHTS DEFENSE CENTER,                )
                                            )
                                Plaintiff,  )       Civil Action No. _______________
v.                                          )
                                            )
BOARD OF COMMISSIONERS OF                   )
JOHNSON COUNTY, KANSAS;                     )
CALVIN HAYDEN, Sheriff, in his official )
and individual capacities; and DOES 1-10, )
in their individual capacities,             )
                                            )
                                Defendants. )


              PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


       Pursuant to Federal Rule of Civil Procedure 65, Human Rights Defense Center (“HRDC”

or “Plaintiff”), by and through its undersigned counsel, hereby moves for a preliminary injunction

immediately enjoining The Board of Commissioners for Johnson County, Kansas, Sheriff Calvin

Hayden, and Does 1–10 (collectively, the “Defendants”) from continuing to unconstitutionally

deny HRDC’s right to communicate critical and time-sensitive information to persons incarcerated

in the New Century Adult Detention Center (the “Jail”) via the U.S. Mail.

                                 MEMORANDUM OF LAW

       HRDC seeks to provide incarcerated persons with reading materials regarding their legal

and civil rights and options for accessing education and self-improvement while incarcerated. In

recent months, HRDC has also sought to provide incarcerated persons critical information about

the deadly COVID-19 pandemic, including, but not limited to, ways in which the virus is affecting

jail populations and measures incarcerated persons can take to mitigate the risk of themselves

becoming infected. Defendants have nonetheless refused to deliver HRDC’s materials to persons

                                                1
       Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 2 of 22




incarcerated at the Jail – including recent HRDC publications concerning COVID-19 – thereby

violating HRDC’s First Amendment right to communicate information to these individuals. In

addition, Defendants have failed to provide HRDC adequate notice and an opportunity to challenge

the Jail’s censorship decisions, in violation of the Due Process Clause of the Fourteenth

Amendment. Defendants’ serious and ongoing violations of the Constitution are causing HRDC

irreparable harm. As a settled matter of First Amendment law, the continued deprivation of

HRDC’s free-speech rights is precisely the type of irreparable harm that justifies preliminary

injunctive relief.

        HRDC’s publications and correspondence pose no threat to the safety and security of the

Jail, and in fact, are successfully distributed in jails and prisons all over the United States. Indeed,

HRDC’s publications promote the health and safety of incarcerated persons, by, among other

things, educating them about the dangers of COVID-19, the symptoms of the disease, and how to

avoid catching and spreading it within the Jail. HRDC has no alternative means of communicating

with persons incarcerated at the Jail. These incarcerated persons likewise have no alternative

means of accessing information from HRDC about their health, safety or legal and civil rights—

information that is crucially important to these individuals, especially during a global pandemic.

Indeed, because of Defendants’ arbitrary and capricious enforcement of their published mail

policy, most individuals incarcerated in the Jail have extremely limited access to any reading and

educational materials.

        Accordingly, HRDC respectfully requests that this Court enter a preliminary injunction

prohibiting Defendants, immediately and throughout this litigation, from (1) continuing to

arbitrarily and illegally censor the Plaintiff’s written materials sent via U.S. Mail to incarcerated

persons at the Jail; and (2) continuing to deny Plaintiff its right to Due Process of the Law, by



                                                   2
       Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 3 of 22




failing to provide HRDC with adequate notice of the reasons for rejecting its correspondence and

a meaningful and expeditious opportunity to appeal any such rejections.

                                    STATEMENT OF FACTS

       A.      HRDC’s Publications

       The Human Rights Defense Center is a not-for-profit charitable organization recognized

under § 501(c)(3) of the Internal Revenue Code, incorporated in the state of Washington and with

principal offices in Lake Worth, Florida. See Declaration of Paul Wright (“Wright Decl.”) ¶ 2.

For more than 30 years, HRDC has focused its mission on public education, advocacy and outreach

on behalf of, and for the purpose of assisting, incarcerated persons who seek legal redress for

infringements of their constitutionally guaranteed and other basic human rights. Id. HRDC

accomplishes this mission through advocacy, litigation, and the publication and/or distribution of

books, magazines and other information concerning prisons and the rights of incarcerated persons.

Id.

       HRDC publishes and distributes an award-winning, 72-page monthly magazine titled

Prison Legal News: Dedicated to Protecting Human Rights, which contains news and analysis

about prisons, jails, and other detention facilities, prisoners’ rights, court opinions, management

of prison facilities, prison conditions, and other matters pertaining to the rights and/or interests of

incarcerated individuals. Id. ¶ 4. HRDC has thousands of subscribers to its monthly magazine in

the United States and abroad, including incarcerated persons, attorneys, journalists, public

libraries, judges, and members of the general public. Id. ¶ 11. Since its creation in 1990, HRDC

has sent its publications to prisoners and law librarians in more than 3,000 correctional facilities

across the United States, including death row units and institutions within the Federal Bureau of

Prisons, such as the federal Administrative Maximum Facility (“ADX” or “Supermax”) at



                                                  3
       Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 4 of 22




Florence, Colorado—the most secure prison in the United States. Id. ¶ 12. Prison Legal News is

distributed to prisons and jails within the correctional systems of all 50 states, including to dozens

of incarcerated persons housed in facilities in the state of Kansas. Id. HRDC also publishes a

second monthly magazine, Criminal Legal News, which is 56 pages long. This magazine focuses

on review and analysis of individual rights, court rulings, and news concerning criminal justice-

related issues. Id. ¶ 5.

        In addition to the information it usually provides incarcerated persons, HRDC has recently

added to its Prison Legal News publication important, time-sensitive information about the

COVID-19 pandemic, with the aim of educating incarcerated persons about the dangers of

COVID-19, the symptoms of the disease, and how to avoid catching and spreading it within the

Jail. Id. ¶ 7.

        HRDC also distributes dozens of different softcover books on subjects of interest to

incarcerated persons and others who are interested in the criminal justice system. Id. ¶ 8. HRDC

is the publisher and/or book distributor for these books. Id. These books are designed to foster a

better understanding of criminal justice policies and to allow incarcerated persons to educate

themselves about the law and issues related to their imprisonment and/or their pending cases, such

as legal research, incarcerated persons’ rights, education, health care issues, and similar topics. Id.

Pertinent to this case, HRDC publishes and/or distributes the Prisoners’ Guerilla Handbook: A

Guide to Correspondence Programs in the United States and Canada (“Prisoners’ Guerilla

Handbook”), which provides prisoners information on enrolling at accredited higher educational,

vocational and training schools, and Protecting Your Health and Safety (“PYHS”), which describes

the rights, protections and legal remedies available to prisoners concerning their incarceration. Id.




                                                  4
         Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 5 of 22




         In addition to monthly journal issues and books, HRDC also sends prisoners: (a)

informational brochure packets – the packet contains a brochure and subscription order form, a

book list, and a published books brochure (each of which is a single page); (b) copies of judicial

opinions of import to prisoners; and (c) letters which provide other pertinent information to

incarcerated people, including follow up letters to confirm that HRDC’s mail was received. Id. ¶

9.

         HRDC has been mailing these important publications to persons incarcerated at the Jail,

some of whom spend years in that facility. See id. ¶ 17-19. Defendants, however, maintain

practices that unconstitutionally prevent HRDC from having these mailed materials reach the

individuals incarcerated at the Jail. See id. ¶¶ 16-19.

         B.     Defendants’ Unconstitutional Mail Policies and Practices

         According to the Johnson County Sheriff’s Office Detention Bureau Mail Rules (the “Mail

Policy”):

         Incoming Non-Privileged mail may be accepted in postcard or letter form. All
         Non-Privileged Mail in letter form will be opened and inspected for contraband by
         authorized personnel. Non-Privileged Mail will also be inspected for prohibited
         content and for any restricted material.

     •   Letters/Postcards will be addressed with the return address clearly readable or
         they will not be accepted.
     •   Letters/Postcards will have stamps removed and discarded prior to delivery to the
         inmate.
     •   No plastic/wrappings, labels or stickers on letters/postcards.
     •   No letters/postcards with watermarks, stains, biohazards (including lipsticks or
         perfumes) will be accepted.
     •   No letters/postcards depicting sexually explicit material, weapons, alcohol, or gang
         reference will be accepted.

         Letters/postcards will be rejected, returned to sender or seized as evidence only if
         there is credible evidence showing the letter contains one or more of the following:
     •   Plans for sending contraband into or out of the Detention Center.
     •   Plans for criminal activity.

                                                  5
          Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 6 of 22




      •   Instructions for the manufacturing of weapons, alcoholic beverages, drugs, and
          drug paraphernalia.
      •   Threatened blackmail or extortion.
      •   Plans for escape or unauthorized entry.
      •   Plans for activities in violation of Detention Center rules.
      •   Sexually explicit, nudity, weapons, alcohol, or gang related material.
      •   Information which if communicated would create a serious danger of violence,
          physical harm to a human being, or the order and security of the detention centers.

          Should correspondence be totally or partially rejected, a written notice stating the
          reason(s) for rejection shall be provided to the inmate.

Johnson        County      Sheriff’s   Office   Detention    Bureau     Mail    Rules,   available    at

http://www.jocosheriff.org/detention/mail-rules (last visited September 10, 2020).          In addition,

the Jail’s policy contains the following provisions regarding publications:


               2. Newspapers or Magazines
                  •     Prior approval from the Classification supervisor or their designee is necessary
                        for Newspapers or Magazines.
                  •     Due to contraband concerns, publication inserts shall be removed prior to
                        delivery to the inmate.
                  •     Newspapers and Magazines must be sent from the publisher and can be
                        denied if found to threaten the safety or security of the facility.


               3. Packages are still not accepted without prior approval. The
                  definition of a package is any item requiring postage more than
                  the cost of a first class stamp.

Id.

          C.      Defendants’ Censorship of HRDC’s Mail

          Beginning in July 2020, many of HRDC’s mailings to incarcerated persons at the Jail have

been returned to HRDC. Id. ¶ 17. Specifically, Defendants have censored issues of Prison Legal

News and Criminal Legal News, the Prisoner’s Guerilla Handbook, PYHS, informational brochure

packets, and court opinion letters sent by HRDC to incarcerated persons held in the Jail. Id. ¶ 18.

Defendants refused to deliver said items to the incarcerated persons and, in some instances,



                                                     6
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 7 of 22




returned items to Plaintiff’s office via the “Return to Sender” service of the United States Postal

Service. Id. Defendants’ censorship of HRDC’s materials is ongoing. Id.

       Altogether, since July 2020 Plaintiff can identify at least fifty-eight (58) items that were

rejected by Defendants, including ten (10) copies of Prison Legal News, ten (10) copies of

Criminal Legal News, ten (10) copies of PYHS, ten (10) copies of the Prisoners’ Guerilla

Handbook, ten (10) informational brochure packs, one (1) court ruling, and seven (7) follow up

letters. Id. ¶ 19. The rejected items of mail described in the previous paragraph were returned to

HRDC’s offices marked with one or more of the following notations: “Refused”, “Not Approved”,

“Return to Sender Unauthorized Package Reason: _______________”, “Return to Sender

Unauthorized Package Reason: Not Approved”, “Return to Sender Unauthorized Package Does

Not Comply With Facility Mail Policy”, and “No Labels, Stickers, Etc.” Id. ¶ 20. Defendants

have not provided Plaintiff an opportunity to appeal the censorship of its materials. Id. ¶ 23.

       By adopting and continuing to apply such policies and practices, the Jail is unlawfully

interfering with Plaintiff’s protected expressive activities, and is denying Plaintiff due process of

the law. HRDC will continue to attempt to communicate with incarcerated persons confined in

the Jail via the U.S. Mail. Id. ¶ 21. Thus, unless the requested preliminary injunction is entered,

Defendants’ policies and practices will continue to violate HRDC’s constitutionally-protected

rights, causing irreparable harm.

                                      LEGAL STANDARD

       Under Rule 65 of the Federal Rules of Civil Procedure, a court may issue a preliminary

injunction on notice to the adverse party. Fed. R. Civ. P. 65. “In determining whether to grant a

preliminary injunction, a court must weigh (1) the likelihood that the movant will succeed on the

merits; (2) the threat of irreparable harm to the movant; (3) the relative weight of the harm alleged



                                                 7
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 8 of 22




by the movant and the harm to the nonmoving party; and (4) the public interest.” Citizens United

v. Gessler, 773 F.3d 200, 209 (10th Cir. 2014); Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d

1114, 1128 (10th Cir. 2013).

                                          ARGUMENT

       The Court should grant HRDC’s motion and enter the requested injunctive relief, because:

(1) HRDC is likely to succeed on the merits of its claims; (2) HRDC is currently suffering and will

continue to suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities

strongly weighs in HRDC’s favor; and (4) the injunction sought herein is in the public interest.

I.     HRDC IS LIKELY TO SUCCEED ON THE MERITS OF ITS CLAIMS

               1.      First Amendment Claim

       A publisher’s right to send publications and other correspondence to incarcerated persons

is clearly established. “[T]here is no question that publishers who wish to communicate with those

who . . . willingly seek their point of view have a legitimate First Amendment interest in access to

prisoners.” Thornburgh v. Abbott, 490 U.S. 401, 408 (1989) (alterations added); Prison Legal

News v. Lehman, 397 F.3d 692, 699 (9th Cir. 2005) (recognizing HRDC’s “First Amendment right

to communicate with prisoners by mail”); cf. Jacklovich v. Simmons, 392 F.3d 420, 431 (10th Cir.

2004) (finding a First Amendment right for incarcerated persons to receive information from

Prison Legal News while in prison). As the Supreme Court has held, “[p]rison walls do not form

a barrier separating prison inmates from the protections of the Constitution,” Turner v. Safley, 482

U.S. 78, 84 (1987), nor do they bar others “from exercising their own constitutional rights by

reaching out to those on the ‘inside.’” Thornburgh, 490 U.S. at 407 (emphasis added).

       Indeed, the interests of senders and their intended recipients are “inextricably meshed,” and

“censorship of prisoner mail works a consequential restriction on the First and Fourteenth



                                                 8
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 9 of 22




Amendments rights of those who are not prisoners.” Procunier v. Martinez, 416 U.S. 396, 409

(1974), overruled in part on other grounds by Thornburgh, 490 U.S. at 413–14. “Whatever the

status of a prisoner’s claim to uncensored correspondence with an outsider, it is plain that the

latter’s interest is grounded in the First Amendment’s guarantee of freedom of speech.” Id. at 408.

Further, HRDC’s speech covers topics of great public concern – truthful, topical information about

the operations of our nation’s penal institutions and the criminal justice system more broadly and,

recently, critical and time-sensitive information about COVID-19 – and therefore “occupies the

highest rung of the hierarchy of First Amendment values, and is entitled to special protection.”

Connick v. Myers, 461 U.S. 138, 145 (1983) (internal quotation marks omitted); see also Pell v.

Procunier, 417 U.S. 817, 830 n.7 (1974) (“[T]he conditions in this Nation’s prisons are a matter

that is both newsworthy and of great public importance”).

       Accordingly, to withstand First Amendment scrutiny, a prison policy must be “reasonably

related to legitimate penological interests” under the four Turner factors. See Boles v. Neet, 486

F.3d 1177, 1181 (10th Cir. 2007). While this case involves the free speech rights of free persons,

and not of incarcerated persons, for purposes of this motion, HRDC assumes that the Court will

employ the Turner test as a means of ensuring that any injunctive relief incorporates due deference

for the exigencies of jail operation. See, e.g., Jacklovich v. Simmons, 392 F.3d 420, 426 (10th Cir.

2004). As evidenced below, HRDC is highly likely to prevail on each of the Turner factors with

regard to Defendants’ censorship.

                   (a) Defendants’ Mail and Publication Policies and Practices Are Not
                       Rationally Related to Any Legitimate Penological Objectives.

       The first factor a court considers in determining the validity of a prison regulation is

whether there is “a valid, rational connection between the prison regulation and the legitimate

governmental interest put forward to justify it.” Turner, 482 U.S. at 89. This factor is “actually

                                                 9
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 10 of 22




more of an ‘element’ than a factor in the sense that it is not simply a consideration to be weighed

but rather an essential requirement.” Boles, 486 F.3d at 1181 (quotation omitted); see also Ashker

v. Cal. Dep’t of Corr., 350 F.3d 917, 922 (9th Cir. 2003).

       Under this prong, “the ‘logical connection between the regulation and the asserted goal’

must not be ‘so remote as to render the policy arbitrary or irrational,’ and the governmental

objective must be both ‘legitimate and neutral.’” Frost v. Symington, 197 F.3d 348, 354 (9th Cir.

1999) (quoting Turner, 482 U.S. at 89–90). That is, “Turner requires prison authorities to show

more than a formalistic logical connection between a regulation and a penological objective.”

Beard v. Banks, 548 U.S. 521, 535 (2006); see also Cox v. Denning, No. 12-2571, 2014 U.S. Dist.

LEXIS 137148, at *52 (D. Kan. Sep. 29, 2014) (granting summary judgment on plaintiff’s First

Amendment claim against defendants’ postcard only policy). When a plaintiff presents evidence

to refute a “common-sense connection” between a legitimate objective and a prison policy, the

defendant “must present enough counter-evidence to show that the connection is not so remote as

to render the policy arbitrary or irrational.” Frost, 197 F.3d at 357 (internal citation and quotation

marks omitted); see also Walker v. Sumner, 917 F.2d 382, 386 (9th Cir. 1990) (“Prison authorities

cannot rely on general or conclusory assertions to support their policies. Rather, they must first

identify the specific penological interests involved and then demonstrate both that those specific

interests are the actual bases for their policies and that the policies are reasonably related to the

furtherance of the identified interests. An evidentiary showing is required as to each point.”

(Emphasis added)).

       That is, while respectful of correctional officials’ expertise, Turner’s “reasonableness

standard is not toothless.” Beard, 548 U.S. at 535 (citing Thornburgh, 490 U.S. at 414) (internal

quotation marks omitted); see also Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (“[D]eference



                                                 10
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 11 of 22




does not imply abandonment or abdication of judicial review.”). Rather, “[i]n order to warrant

deference, prison officials must present credible evidence to support their stated penological

goals.” Beerheide v. Suthers, 286 F.3d 1179, 1189 (10th Cir. 2002) (emphasis in original); see

also Whitney v. Brown, 882 F.2d 1068, 1074 (6th Cir. 1989) (“[P]rison officials do not set

constitutional standards by fiat.” (alteration added)).

        In the present case, Defendants’ policy of censoring HRDC’s mail and publications fails

to advance any legitimate penological objective, rendering it irrational and arbitrary. The rejected

publications did not state the reason why they were rejected. Wright Decl., ¶ 20. To the extent

some of HRDC’s letters may have been rejected due to mailing labels, Courts have held that mail

sent from publishers and distributors are unlikely to contain contraband, and therefore do not give

rise to the security concerns that accompany other mail. See Bell v. Wolfish, 441 U.S. 520, 549

(1978) (“There is relatively little risk that material received directly from a publisher or book club

would contain contraband, and therefore, the security problems are significantly reduced without

a drastic drain on staff resources.”); Human Rights Defense Center v. Sw. Va. Reg’l Jail Auth., 396

F.Supp.3d 607, 620 (W.D. Va. 2019). The rejection of HRDC’s letters does nothing to advance

safety and security at the Jail.

        In fact, Defendants’ censorship of HRDC’s materials hampers the important penological

objective of rehabilitating incarcerated persons. The U.S. Supreme Court has recognized that since

“most offenders will eventually return to society, a paramount objective of the corrections system

is the rehabilitation of those committed to its custody.” McKune v. Lile, 536 U.S. 24, 36 (2002)

(internal citation and alteration omitted). Further, the “weight of professional opinion seems to be

that inmate freedom to correspond with outsiders advances rather than retards the goal of

rehabilitation . . . .” Martinez, 416 U.S. at 412–13 (alteration added); see also Cline v. Fox, 319



                                                  11
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 12 of 22




F. Supp. 2d 685, 694 (N.D. W.Va. 2004) (access to reading material “may benefit inmates,” and

“[g]ood books . . . lift the spirit, improve the mind, enrich the human personality, and develop

character” (alterations added; internal citation omitted)). As such, it is difficult to see how

depriving an incarcerated person of knowledge about the outside world could help prepare this

person for his or her eventual return to that world. See Martinez, 416 U.S. at 412 n.13.

       Moreover, educating prisoners about the dangers of COVID-19, the symptoms of the

disease, and how to avoid catching and spreading it in a carceral setting also promotes the Jail’s

penological interests in efficiency and preserving fiscal resources. The Jail is constitutionally

required to provide adequate health care to the prisoners in its custody. See, e.g., Estelle v. Gamble,

42 U.S. 97 (1976). Fewer cases of COVID-19 among the prisoners means less time and money

spent on medical treatment by the Jail.

       Because Defendants’ mail policies and practices are not rationally related to any legitimate

penological objectives, and in fact, hamper several important penological objectives, the first

Turner factor weighs in HRDC’s favor.

                     (b) There Are No Alternative Avenues for HRDC to Exercise Its First
                         Amendment Right to Communicate Information to Persons
                         Incarcerated in the Jail.

       The second Turner factor concerns whether there exist alternative means to exercising the

constitutional right in question. The Supreme Court has made it clear that the absence of such

alternative means may be seen as evidence that the prison regulations in question are unreasonable.

Beard, 548 U.S. at 532 (citing Overton v. Bazzetta, 539 U.S. 126, 135 (2003) (holding that “no

alternative means of communication” is “some evidence” that the prison regulations at bar were

“unreasonable.”)).




                                                  12
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 13 of 22




        Defendants do not provide HRDC with any alternative means of effectively

communicating information to incarcerated persons in the Jail. HRDC cannot reasonably be

expected to communicate its written speech to incarcerated persons by telephone or in-person with

prisoners in each of the over 5,000 prisons and jail in America. Even if prisoners have other ways

to get information, HRDC’s messages can be conveyed effectively only through print publications.

Morrison v. Hall, 261 F.3d 896, 904 (9th Cir. 2001) (even if prisoners can obtain general

information from other means, such as television or radio, those avenues “should not be considered

a substitute for reading newspapers and magazines”). Under Defendants’ current policy and

practice, HRDC is left with no practical way to reach its intended audience.

                    (c) Accommodating HRDC’s First Amendment Rights Would Impose No
                        Significant Burden on the Jail Authority’s Officials, Other
                        Incarcerated Persons, or Defendants’ Allocation of Resources.

        The third Turner factor is the effect an accommodation of the constitutional right in

question will have on incarcerated persons, prison staff, and on prison resource allocation. Turner,

482 U.S. at 90. In this context, the Supreme Court has said that “the policies followed at other

well-run institutions [are] relevant to a determination of the need for a particular type of

restriction.” Martinez, 416 U.S. at 414 n.14 (alteration added). In other words, the fact that

numerous other institutions are effectively able to accommodate the constitutional right in question

indicates that a particular restriction is not necessary.

        Since its founding in 1990, HRDC has sent its materials to thousands of incarcerated

persons nationwide. HRDC distributes its publications to correctional facilities across the United

States, including the Federal Bureau of Prisons, which houses almost two hundred thousand

inmates, without censorship.       Indeed, HRDC sends its publications to the Administrative

Maximum Facility (“ADX” or “Supermax”) in Florence, Colorado - the most secure prison in the


                                                   13
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 14 of 22




United States. Wright Decl. ¶ 12. Notably, HRDC is not aware of any state or federal prison

where HRDC’s magazines, books, or other correspondence have created a security problem. Id. ¶

13. Even some jails have recognized, after rescinding publication bans, that allowing prisoners to

read books and magazines is a “win-win” for everyone involved.              Prison Legal News v.

Northwestern Reg’l Jail Auth., 2019 U.S. Dist. LEXIS 168591, at *9-10 (W.D. Va. Sept. 30, 2019).

This is strong evidence that the third Turner factor favors HRDC, and an arbitrary barrier to

HRDC’s communications irrationally interferes with core protected speech.

                   (d) Defendants’ Mail Policy is an Exaggerated Response to Perceived
                       Security Concerns.

       The final Turner factor is whether the regulation in question is an exaggerated response to

prison concerns. Turner, 482 U.S. at 90. Here, “the existence of obvious, easy alternatives may

be evidence that the regulation is not reasonable . . . .” Id. (alteration added). When a court finds

that a restriction on an incarcerated person’s constitutional rights is an “exaggerated response” to

prison concerns, the restriction cannot stand. Id. at 97–99. As mentioned above, the fact that

thousands of correctional facilities nationwide accept HRDC’s materials strongly suggests that the

Jail’s censorship is an exaggerated response. See, e.g., Hrdlicka v. Reniff, 631 F.3d 1044, 1055

(9th Cir. 2011) (final Turner factor favored publisher challenging county jail regulation where it

was undisputed that publisher’s magazine was already distributed in other California county jails).

There is an easy, obvious alternative to Defendants’ censorship: the Jail can effectuate a mail

processing system consistent with those implemented by numerous other detention facilities across

the country, including maximum security prisons, where publications are generally allowed subject

to review to determine whether they pose a risk to a penological objective.




                                                 14
        Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 15 of 22




         Further, to the extent the Jail has censored HRDC’s letters due to mailing labels 1, there is

another easy alternative: remove the label or discard the envelope with the label, then deliver the

letter. Doing so would alleviate any security concern the Jail may have about the labels. In fact,

the Jail already removes the stamps from envelopes prior to delivery to the recipient. Wright Decl.

¶ 16.

         The above analysis demonstrates that each of the Turner factors weighs in Plaintiff’s favor.

Therefore, Defendants’ enforcement/implementation of its posted mail policy is an illegal

intrusion on HRDC’s First Amendment rights, and Plaintiff is likely to succeed on this claim.

                 2.       Due Process Claim

         The Supreme Court has long recognized that a publisher’s right to communicate with

incarcerated persons is rooted not only in the First Amendment, but in the Fourteenth Amendment

as well. See Martinez, 416 U.S. at 417–18. The Due Process Clause requires a correctional

institution, each time it censors an incoming publication, to provide both the incarcerated person

and the sender with notice and an opportunity to challenge the censorship.

         In Jacklovich v. Simmons, the Tenth Circuit held that prisons must provide senders of

publications with procedural protections when mail is rejected. 392 F.3d at 433. “[T]he publisher's

rights must not be dependent on notifying the inmate.” Id. (alteration added). Indeed, notice and

an opportunity to be heard for the incarcerated person alone will not suffice because “[a]n inmate

who cannot even see the publication can hardly mount an effective challenge to the decision to

withhold that publication . . . .” Montcalm Publishing Corporation v. Beck, 80 F.3d 105, 109 (4th

Cir. 1996) (alterations added); see also Jacklovich, 392 F.3d at 433. The Montcalm court stated



1
 HRDC does not concede that the Jail can constitutionally censor labels on mail from publishers and distributors of
publications. But even assuming arguendo that it can, there is an easy way to do so without rejecting HDRC’s
communications.

                                                        15
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 16 of 22




that “providing a copy of [a rejection notice] to publishers of disapproved publications and

allowing the publishers to respond in writing would pose a minimal burden on corrections

officials.” Id. (alteration added). “Without notifying the free citizen of the impending rejection,

he would not be able to challenge the decision which may infringe his right to free speech.” Martin

v. Kelley, 803 F.2d 236, 244 (6th Cir. 1986) (alteration added).

        Here, there is no question that Defendants have violated Plaintiff’s due process rights.

Defendants’ mail policy has no provision for notice to the sender of rejected mail. Wright Decl. ¶

16. Defendants have returned HRDC’s publications through the Postal Service, marked with one

or more of the following notations: “Refused”, “Not Approved”, “Return to Sender Unauthorized

Package Reason: _______________”, and “Return to Sender Unauthorized Package Reason: Not

Approved”. Id., ¶ 20. Such cryptic and conclusory pronouncements fall far short of providing

legally sufficient notice. On their face, the returned publications do not provide any reason for the

rejection by explaining why each rejected item was “Refused” or “Not Approved.”

        Additionally, Defendants have utterly failed to provide HRDC with an opportunity to

challenge their censorship decisions.       Id. ¶ 23.    An opportunity to be heard is a crucial,

constitutionally-mandated chance to correct errors and challenge censorship decisions.              See

Jacklovich, 392 F.3d at 433-34. Providing notice and an opportunity to be heard is important

because it allows publishers to investigate and challenge violations of their First Amendment

rights, as well as to assist subscribers in filing challenges to such violations within the correctional

grievance system. See Montcalm, 80 F.3d at 108–09. However, the Jail here gave HRDC no

notice of a right to appeal, probably because its mail policy provides no means whatsoever to

review rejection decisions. Wright Decl. ¶¶ 16, 23.




                                                  16
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 17 of 22




        Correctional facilities in other jurisdictions provide due process to publishers and

incarcerated persons when refusing to deliver publications and other correspondence.                For

instance, the Federal Bureau of Prisons has an explicit policy requiring it to notify incarcerated

persons and publishers, identifying the specific articles or materials rejected and allowing

independent review of a warden’s rejection decision. See Thornburgh, 490 U.S. at 406; Federal

Bureau of Prisons Program Statement P5266.11(2). This policy was upheld by the U.S. Supreme

Court and acts as a model for other correctional facilities. See Thornburgh, 490 U.S. at 419.

         Defendants in this case provided HRDC insufficient notice and no opportunity to

challenge mail censorship decisions. Therefore, they violated HRDC’s due process rights, and

Plaintiff is likely to succeed on this claim.

II.     DEFENDANTS’ ONGOING CONSTITUTIONAL VIOLATIONS ARE CAUSING
        HRDC TO SUFFER IRREPARABLE HARM.

        It is well established that “the loss of First Amendment freedoms, for even minimal periods

of time, unquestionably constitutes irreparable injury.” Citizens United, 773 F.3d at 218; see also

Kikumura v. Hurley, 242 F.3d 950, 963 (10th Cir. 2001); Elrod v. Burns, 427 U.S. 347, 373 (1976)

(“The loss of First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury”). The violation of a First Amendment right is presumed to cause

irreparable harm based on “the intangible nature of the benefits flowing from the exercise of those

rights; and the fear that, if these rights are not jealously safeguarded, persons will be deterred, even

if imperceptibly, from exercising those rights in the future.” Cate v. Oldham, 707 F.2d 1176, 1189

(11th Cir. 1983) (citation omitted). “Monetary damages are inadequate to compensate for the loss

of First Amendment freedoms.” Legend Night Club v. Miller, 637 F.3d 291, 302 (4th Cir. 2011);

see also Independence Inst. v. Gessler, 936 F.Supp.2d 1256, 1281 (D. Colo. 2013) (“damages

cannot replace the loss of protected First Amendment rights”). Further, “when a party seeks a

                                                  17
       Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 18 of 22




preliminary injunction on the basis of a potential violation of the First Amendment, the likelihood

of success on the merits often will be the determinative factor.” ACLU v. Johnson, 194 F.3d 1149,

1163 (10th Cir. 1999) (upon showing a likelihood of success on the merits in the First Amendment

context, the other factors are satisfied; irreparable injury is deprivation of First Amendment rights;

injury outweighs defendant’s inability to enforce unconstitutional statute; public interest in free

expression is protected).

        Accordingly, courts have repeatedly found irreparable harm based on the denial of First

Amendment rights in correctional settings. See, e.g., Jacklovich, 392 F.3d at 428; Jones v. Caruso,

569 F.3d 258, 277 (6th Cir. 2009) (affirming grant of preliminary injunction against prison mail

policy) (quoting Elrod, 427 U.S. at 373); Prison Legal News v. Lehman, 397 F.3d 692, 699–700

(9th Cir. 2005) (affirming grant of permanent injunction of prison ban on non-subscription bulk

mail and catalogs requested by incarcerated person). The irreparable harm suffered by HRDC is

concrete, severe, and ongoing. Defendants will continue to censor HRDC’s mail to incarcerated

persons without due process, thwarting HRDC’s core protected speech on government policies,

the civil and legal rights of incarcerated persons, jail conditions, and the criminal justice system.

This is especially so because Prison Legal News reports on current newsworthy topics on a

monthly basis. Wright Decl. ¶¶ 6-7. The passage of time saps the publication of its news value—

especially with respect to the rapidly developing news concerning COVID-19. Id. Presumably,

other publishers have been or will be censored in the same way. Accordingly, HRDC will continue

to suffer irreparable harm without a preliminary injunction.

III.    THE BALANCE OF EQUITIES STRONGLY WEIGHS IN HRDC’S FAVOR

        In ruling on a preliminary injunction motion, “a court must balance the equities to assess

the harms facing both parties.” Direct Mktg. Ass’n v. Huber, 2011 U.S. Dist. LEXIS 9589 at *18


                                                 18
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 19 of 22




(D. Colo. 2011).       Importantly, in First Amendment cases, when an action “is likely

unconstitutional, the interests of those the government represents, such as voters, do not outweigh

a plaintiff’s interest in having its constitutional rights protected.” Citizens United, 773 F.3d at 218.

        Here, any potential injuries to Defendants are minimal and speculative. No great cost or

expenditure of time is required to change the current policies to allow HRDC to deliver its

materials to incarcerated persons and afford constitutionally mandated due process; indeed, this is

the very process that is used at the Federal Bureau of Prisons and by the majority of jails and

prisons across the country. Their experience demonstrates that there would be no substantial harm

to Defendants if they were enjoined from enforcing the mail policy now in effect.

        In contrast, as noted supra, the irreparable harm suffered by HRDC is concrete, severe, and

ongoing. Accordingly, the balance of equities tips in HRDC’s favor given the irreparable harm

suffered by HRDC in the absence of a preliminary injunction, and the minimal effort necessary to

vindicate its rights under the First and Fourteenth Amendments.

IV.     A PRELIMINARY INJUNCTION SERVES THE PUBLIC INTEREST.

        As the Tenth Circuit has held, “[i]t is always in the public interest to prevent the violation

of a party’s constitutional rights.” Awad v. Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012). This

principle includes injunctions protecting First Amendment freedoms. See e.g., Cate, 707 F.2d at

1190 (noting “[t]he strong public interest in protecting First Amendment values”). As set forth

above, there are substantial constitutional violations at issue here, and as such, the public interest

is best served by the issuance of a preliminary injunction.

        As discussed above, it is also in the public interest to allow prisoners access to reading

materials while incarcerated. Reading materials enable detainees to engage in productive activity

rather than sitting idle, thus helping to avoid conflicts and incidents of violence in the jail. Wright



                                                  19
      Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 20 of 22




Decl. ¶ 14. In addition, reading allows detainees to keep their minds sharp, helping them to be

productive citizens when released back into society. This speaks to the hunger for expressive

freedom that Justice Thurgood Marshall described in Martinez, 416 U.S. at 428 (Marshall, J.,

concurring) (“When the prison gates slam behind an inmate, he does not lose his human quality;

his mind does not become closed to ideas; his intellect does not cease to feed on a free and open

interchange of opinions…. It is the role of the First Amendment and this Court to protect those

precious personal rights by which we satisfy such basic yearnings of the human spirit.”).

       It also serves the immediate public interest to educate incarcerated persons about COVID-

19, including how it is affecting jail populations, symptoms of the disease, and how incarcerated

persons can avoid catching the virus and prevent it from spreading throughout the Jail. Wright

Decl. ¶ 7. Maintaining prisoners’ health is inherently beneficial to society, and, as mentioned

above, promoting healthy practices saves the money and resources that the Jail would otherwise

have to spend on prisoners’ medical treatment.

V.     THE BOND REQUIREMENT SHOULD BE WAIVED.

       Under Federal Rule of Civil Procedure 65(c), district courts have discretion to determine

the amount of the bond accompanying a preliminary injunction, and this includes the authority to

set no bond or only a nominal bond. Coquina Oil Corp. v. Transwestern Pipeline Co., 825 F.2d

1461, 1462 (10th Cir. 1987) (citation omitted); Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113,

1126 (9th Cir. 2005) (“The district court has discretion to dispense with the security requirement,

or to request mere nominal security, where requiring security would effectively deny access to

judicial review.”) (quoting Cal. ex. rel. Van De Kamp v. Tahoe Reg’l Planning Agency, 766 F.2d

1319, 1325 (9th Cir. 1985)); Ctr. For Food Safety v. Vilsack, 753 F. Supp. 2d 1051, 1061–62 (N.D.

Cal. 2010) (waiving bond requirement for small non-profit organization suing government entity



                                                 20
        Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 21 of 22




because bond would effectively deny access to judicial review), vacated and remanded on other

grounds by Ctr. For Food Safety v. Vilsack, 636 F.3d 1166 (9th Cir. 2011).

         Waiving the bond requirement is appropriate here because HRDC is a small non-profit

organization of seventeen employees that would be unable to post anything more than a nominal

bond. Wright Decl. ¶ 37. A bond requirement would effectively deny access to judicial review

for HRDC, which is especially harmful because HRDC is alleging violations of its fundamental

rights under the Constitution. See Complete Angler, LLC v. City of Clearwater, 607 F. Supp. 2d

1326, 1335 (M.D. Fla. 2009) (“Waiving the bond requirement is particularly appropriate where a

plaintiff alleges the infringement of a fundamental constitutional right.”).

         The damage to Defendants, if any, of complying with the First and Fourteenth

Amendments would be nominal, and thus Plaintiff should not be required to post a bond in this

case.

                                         CONCLUSION

         For the reasons set forth above, the Court should issue a preliminary injunction enjoining

Defendants from continuing to violate Plaintiff’s constitutionally protected rights by arbitrarily

rejecting its mailed communications to prisoners incarcerated at the Jail, and without providing

HRDC due process, and the Court should waive the bond requirement therefor.

Dated: September 11, 2020                             Respectfully submitted,

                                                      /s/ Maxwell E. Kautsch
                                                      ___________________
                                                      Maxwell E. Kautsch, Kansas Bar No. 21255
                                                      Kautsch Law, LLC
                                                      810 Pennsylvania St.
                                                      Suite 207
                                                      Lawrence, KS 66044
                                                      Telephone: (785) 840-0077
                                                      Fax: (785) 842-3039
                                                      maxk@kautschlaw.com

                                                 21
Case 2:20-cv-02447-HLT-KGG Document 5 Filed 09/11/20 Page 22 of 22




                                     Bruce E.H. Johnson, WA Bar No. 7667*
                                     Davis Wright Tremaine LLP
                                     920 Fifth Avenue, Suite 3300
                                     Seattle, WA 98104
                                     Telephone: (206) 757-8069
                                     brucejohnson@dwt.com

                                     Daniel Marshall, Fla. Bar No. 617210*
                                     Eric Taylor, Fla. Bar No. 1020671*
                                     HUMAN RIGHTS DEFENSE CENTER
                                     P.O. Box 1151
                                     Lake Worth, FL 33460
                                     Telephone: (561) 360-2523
                                     Fax: (561) 828-8166
                                     dmarshall@hrdc-law.org
                                     etaylor@humanrightsdefensecenter.org

                                     Attorneys for Plaintiff Human Rights Defense
                                     Center

                                     *Pro hac vice applications to be filed.




                                22
